         Case 3:21-cv-00317-RDM Document 7 Filed 03/19/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 JESSICA MARIE SCHMIDT,

                      Plaintiff,                   CIVIL ACTION NO. 3:21-CV-00317

        v.
                                                          (MEHALCHICK, M.J.)
 LEIGHTON         STATE             POLICE
 BARRACKS, et al.,

                      Defendants.



                                          ORDER

       Pro se Plaintiff Jessica Marie Schmidt filed this civil rights complaint on February 16,

2021, asserting various claims against Defendants Leighton State Police Barracks, Carbon

County Sherriff Dept., Officer Kirby, Officer Andress, Officer Swartz, Carbon County

Sherriff John Doe #1 and #2, and John/Jane Doe Leighton State Trooper #1, #2, and # 3.

(Doc. 2, at 2). Concurrently with the filing of her complaint, Schmidt filed a motion to

proceed in forma pauperis and a prisoner trust fund account statement. (Doc. 1; Doc. 3).

       Based on the Court’s review of Schmidt’s motion, her Application to Proceed in forma

pauperis (Doc. 1) is GRANTED and the complaint is deemed filed.


                                                          BY THE COURT:


Dated: March 19, 2021                                     s/ Karoline Mehalchick
                                                          KAROLINE MEHALCHICK
                                                          United States Magistrate Judge
